Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgements
This action is in reply to the Amendments/Response received on 30 September 2021. 
Claims 5-6 and 22-39 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding Claims 22, 30, the phrase, “likely” renders the claims vague and indefinite as the term “likely” is a relative term of degree making the claims indefinite.
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-6 and 22-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  As detailed in representative claim 30, the claim recites processing a receipt image resulting in  product associated with a score, determining products with low score, receive and update data,  select and store high scoring item.  The limitation of processing a receipt for product scoring and storing, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” “device” and “data store” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for this language, “processing” in the context of this claim encompasses the user manually processing a receipt. In the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the claims set forth commercial sales activities and managing interactions between people, which falls in the “certain methods of organizing human activity” grouping of abstract idea.  Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in Claim 30 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
 The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of 
To summarize:
•    Claim 30 is directed to an abstract idea.
•    Claim 30 uses general purpose technology executing in a routine and conventional manner. The instant invention uses conventional operating systems, computers/servers, devices and memory and networks.
•    Claim 30 does not impart an improvement to another technology or technical field.
•    Claim 30 does not move beyond a general link of the use of an abstract idea to a particular technological environment.
•    While Claim 30 provides a useful purpose in the arts, the claim does not solve a technical problem.
•    The analysis of Claim 30 applies to all statutory categories of the Applicant’s claimed invention. As such, the presentment of Claim 22, 39 otherwise styled as a system (claim 29), machine or manufacture, or method, (claim 22) for example, would be subject to the same analysis and rejection.
•    The presentment of dependent claims 31-37 and 23-29, 5-6 otherwise styled as a method, machine or manufacture, for example, is subject to the same analysis and rejection.
Reference: MPEP 2106

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (US 2004/0083134) in view of Csulits et al. (US 2012/0189186). 
30. A computer-readable medium bearing computer-executable instructions which, when executed on a computing device comprising at least a processor, carry out a method on the computing device, the method comprising: processing a receipt image of a purchase transaction by one or more processors of sing an updated confidence score as sample data in a machine learninq process to improve identification of the one or more likely product items at a next iteration. 
Spero doesn’t explicitly disclose  item is associated with a confidence score. 
Csulits teaches transferring to a second computer the shopping session, C2, L60-65).
It would have been obvious to one of ordinary skill in the art at the filing of the invention to expand the  of Spero to include a confidence score as taught by Csulits.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the  of Spero in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and user control for interactive retail shopping.  

31. The computer-readable medium of Claim 30: wherein the update data regarding the set of  product items identifies a  product item from the set of  product items as an actual product item for the corresponding image box; and wherein updating the set of  product items according to the update data from the third party comprises modifying the confidence value of the identified  product item to meet or exceed the predetermined confidence threshold.   (above teaches identify content type In figure 3 and known information in static database).

32. The computer-readable medium of Claim 31, wherein selecting the highest scoring  product item comprises selecting the highest scoring  product item whose confidence score meets or exceeds the predetermined confidence threshold.  (Csulits, maximum possible score, [0185])

33. The computer-readable medium of Claim 31, wherein the update data regarding the set of  product items indicates that the actual product item for the corresponding image box is not found in the set of  product items.  (Csulits, none match, [0362]). 

34. The computer-readable medium of Claim 33, wherein storing the highest scoring  product item in the data store as an actual product item of the purchase transaction comprises: determining whether the highest scoring  product item meets or exceeds the predetermined confidence threshold; and storing the highest scoring  product item in the data store as an actual product 

35. The computer-readable medium of Claim 31, wherein the update data regarding the set of  product items indicates that the corresponding image box of the set of  product items does not include an actual product item.  (item [0046])

36. The computer-readable medium of Claim 31, the method further comprising identifying one or more sets of  product items of the plurality of sets of  product items having at least two  product items associated with a confidence score that meets or exceeds a predetermined confidence threshold.  (confidence score, [0480])

37. The computer-readable medium of Claim 31, the method further comprising identifying one or more sets of  product items of the plurality of sets of  product items having at least two  product items associated with a confidence score that meets or exceeds a predetermined confidence threshold.  (confidence score, [0480])

38. The computer-readable medium of Claim 31: wherein the update data regarding the set of  product items identifies a  product item from the set of  product items as an actual product item for the corresponding image box; and wherein updating the set of  product items according to the update data from the third party comprises modifying the confidence values of the  product items such that the identified  product item has the highest confidence value of the set of  product items. (modify confidence score, [0480])

CLAIMS 22-29, 5-6 and 39:  
Claims 22-29, 5-6, 39 are directed to an receipt processing method and system.  
Claims 22-29, 5-6, 39 recite the same or similar limitations as those addressed above for claims 30-38.  Claims 22-29, 5-6, 39 are therefore rejected for the same reasons as set forth above for claims 30-38.

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3625



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684